Case 3:20-cv-00038-NKM-JCH Document 51 Filed 07/13/20 Page 1 of 7 Pageid#: 493
                                                                                   CLERKS OFFICE U.S. DIST. COURT
                                                                                      AT CHARLOTTESVILLE, VA
                                                                                            FILED
                                                                                          07/13/2020
                                                                                      JULIA C. DUDLEY, CLERK
                   IN THE UNITED STATES DISTRICT COURT                                BY: /s/ J. JONES
                                                                                         DEPUTY CLERK
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                        CHARLOTTESVILLE DIVISION



 Gregory Conte et al                              )
                                                  )
 v.                                               )         Civil Action No. 3:20-cv-00038
                                                  )
 Commonwealth of Virginia et al                   )         PRETRIAL ORDER

        The court proposes the following as a pretrial scheduling order pursuant to Federal Rule
 of Civil Procedure 16(b). If no party requests changes within 10 days, it will constitute the
 scheduling order in this case. The court may amend the order on its own motion, or the parties
 may amend the order’s disclosure and discovery provisions by submitting an agreed written plan
 that satisfies the requirements of Rule 26(f).


                                            Summary

        TRIAL DATE:            Contact Heidi Wheeler, scheduling clerk, at (434) 296-9284,
                               within 14 days of this order for the purpose of setting a trial
                               date.

        PLACE:                 UNITED STATES DISTRICT COURT
                               255 West Main Street
                               Charlottesville, VA 22902

        FED.R.CIV.P.26(f) CONFERENCE:                               14 days from this order

        INITIAL DISCLOSURES UNDER FED.R.CIV.P.26(a):                30 days from this order

        PLAINTIFF(S) INITIAL EXPERT DISCLOSURE:                     75 days from this order

        DEFENDANT(S) INITIAL EXPERT DISCLOSURE:                     90 days from this order

        DEADLINE TO COMPLETE DISCOVERY:                             90 days before trial date

        DEADLINE TO FILE DISPOSITIVE MOTIONS:                       75 days before trial date

        DEADLINE FOR HEARING DISPOSITIVE MOTIONS:                   45 days before trial date
Case 3:20-cv-00038-NKM-JCH Document 51 Filed 07/13/20 Page 2 of 7 Pageid#: 494




                                        Trial and Settlement
         1.      This case is set for a bench trial.

         2.      Proposed findings of fact and conclusions of law must be filed with the clerk of the

 court at least 7 days prior to trial, with copies provided to opposing counsel.

         3.      Motions in limine must be filed with the clerk of court at least 14 days prior to trial,

 with copies provided to opposing counsel. Opposition briefs to any motion in limine must be filed

 with the clerk of the court at least 7 days prior to trial.

         4.      If the case settles before trial and the court does not receive a proposed final order

 within 30 days after the court received oral or written notification of the settlement, the court will

 dismiss the case with prejudice.

                                                Motions

         5.      All dispositive motions must be filed no later than 75 days before trial and must be

 heard or submitted for decision no later than 45 days before trial. If the parties agree that a

 dispositive motion is appropriate for decision without oral argument they must file a stipulation no

 later than 45 days before trial stating that the motion is ripe for decision.

         6.      A supporting brief must accompany all pretrial motions, unless the motion contains

 the legal argument necessary to support it or is certified to be unopposed. If a motion that is not

 unopposed has been filed before this order without legal argument to support it, the movant must

 file a supporting brief within 14 days of the date of this order or the motion will be dismissed.

         7.      If any motion, properly filed and briefed, is to be opposed, a brief in opposition

 must be filed within 14 days of the date of service of the movant’s brief (or within 14 days of this

 order if a motion and supporting brief were served before this order). Except for good cause

 shown, if a brief opposing a motion is not timely filed, the court will consider the motion to be

                                                       2
Case 3:20-cv-00038-NKM-JCH Document 51 Filed 07/13/20 Page 3 of 7 Pageid#: 495




 unopposed. If a moving party desires to submit a reply brief, it must be filed within 7 days of the

 date of service of the brief opposing the motion. A surreply brief may not be filed without prior

 leave of the court.

        8.       Exclusive of any accompanying exhibits, a brief may not exceed 25 pages in length

 using standard margins, double-spaced lines, and a font no smaller than 12-point Times, unless the

 filing party first obtains leave of the court after showing good cause why a longer brief is necessary.

        9.       When a dispositive motion, together with its supporting brief and exhibits (or any

 other brief combined with exhibits), consists of 50 or more pages, the filing party must send a

 paper courtesy copy of the documents to the chambers of the presiding District Judge at 1101 Court

 Street, Room 390, Lynchburg, VA 24504.

        10.      No motion, brief, or exhibit may be filed under seal, except as allowed by the

 mandatory provisions of W.D. Va. Gen. R. 9. The requirements of Rule 9 may not be modified

 by a stipulated protective order or other agreement of the parties. See W.D. Va. Gen. R. 9(g).

        11.      If any party desires a hearing on any dispositive or nondispositive motion, then no

 later than 14 days after the filing of the last brief on the motion, that party must contact Heidi

 Wheeler, scheduling clerk, to set a hearing date. If no hearing on the motion is necessary, the

 moving party must file a notice that the motion is ripe for decision, no later than 14 days after the

 filing of the last brief on the motion. In any event, if within 45 days of the filing of any dispositive

 or nondispositive pretrial motion, no party has scheduled the motion for hearing or advised the

 court that the motion is ripe for decision, the court may deny the motion with or without prejudice.

        12.      Nondispositive motions, including motions for enlargement of time, whether or not

 opposed, may be acted upon at any time by the court, without awaiting a response, and any party

 adversely affected by such action may request reconsideration, vacation or modification.



                                                    3
Case 3:20-cv-00038-NKM-JCH Document 51 Filed 07/13/20 Page 4 of 7 Pageid#: 496




        13.     All nondispositive pretrial motions and issues, including any requested changes in

 this order, are hereby referred to United States Magistrate Judge Joel C. Hoppe pursuant to 28

 U.S.C. § 636(b)(1)(A).

                                             Discovery

        14.     Unless the parties stipulate otherwise, within 14 days of the date of this Order, the

 parties must confer and develop a discovery plan as required by Rule 26(f).

        15.     Unless the parties stipulate otherwise, initial disclosures as required by Rule

 26(a)(1) must be made within 30 days of the date of this Order.

        16.     All discovery must be completed at least 90 days prior to trial. This schedule

 requires that written discovery be served in sufficient time to allow the responding party time to

 respond before the cutoff date for discovery.

        17.     Except for disclosures under Rule 26(a)(3) of trial witnesses and exhibits, which

 the parties must file, the parties are not to file discovery and disclosure material unless and until

 actually used in the proceeding.

                                        Expert Witnesses

        18.     Expert witnesses who are retained or specially employed to provide expert

 testimony in the case or whose duties as an employee of the party regularly involve giving expert

 testimony must prepare a written report that conforms to the requirements of Rule 26(a)(2)(B).

 Unless the parties otherwise agree or the court otherwise directs, the plaintiff must submit the

 written report of each expert not later than 75 days from the date of this order, and the defendant

 must submit the written report of each expert no later than 90 days from the date of this order.

 Supplemental and additional reports may be thereafter submitted, if submitted “in sufficient time”




                                                  4
Case 3:20-cv-00038-NKM-JCH Document 51 Filed 07/13/20 Page 5 of 7 Pageid#: 497




 that discovery, if desired, can be completed reasonably by the discovery cutoff date without undue

 duplication and expense.

        19.     With respect to expert witnesses who are not retained or specially employed to

 provide expert testimony or whose duties as an employee of the party do not regularly involve

 giving expert testimony, such as a treating physician or clinician, the plaintiff must disclose the

 identity of any such witness and provide a summary of all opinions the witness will render and the

 basis therefore not later than 75 days from the date of this order, and the defendant must disclose

 the identity of any such witness and provide a summary of all opinions the witness will render and

 the basis therefore not later than 90 days from the date of this order. Supplemental and additional

 disclosures may be thereafter submitted, if submitted “in sufficient time” that discovery, if desired,

 can be completed reasonably by the discovery cutoff date without undue duplication and expense.

        20.     Any motion to exclude the testimony of an expert based on the sufficiency or

 reliability of the expert’s testimony must be filed no later than the deadline for filing motions for

 summary judgment.

                 Witness Lists and Anticipated Testimony Summaries

        21.     The parties shall exchange lists of the witnesses they expect to call at trial no later

 than 21 days prior to trial. For each witness, the list shall include the witness’s name and address

 and a summary of the witness’s anticipated testimony.

                                             Mediation

        22.     At the request of any party, the court will refer the case to the magistrate judge to

 conduct mediation.




                                                   5
Case 3:20-cv-00038-NKM-JCH Document 51 Filed 07/13/20 Page 6 of 7 Pageid#: 498




                                    Joinder of Other Parties

        23.     The court shall consider motions to join other parties in accordance with Rules 19,

 20, and 21 of the Federal Rules of Civil Procedure. Except for good cause shown, any such motion

 must be filed no later than 45 days from the date of this order.

                                    Amendment of Pleadings

        24.     The court shall consider a party’s motion to amend pleadings in accordance with

 Rule 15 of the Federal Rules of Civil Procedure. Except for good cause shown, any such motion

 must be filed no later than 45 days from the date of this order.

                                    Integrated Pretrial Order

        25.     No later than 7 days before trial the parties shall jointly file a proposed pretrial order

 briefly summarizing the following:

                    •   any contested issues of law that require a ruling before trial;

                    •   the essential elements that a party must prove to establish any meritorious

                        claims remaining for adjudication, and the damages or other relief sought;

                    •   the essential elements that a party must prove to establish any meritorious

                        defenses;

                    •   the material facts and theories of liability or defense;

                    •   the issues of fact contested by each party;

                    •   any contested issues of law that do not require a ruling before trial;

                    •   any stipulations; and

                    •   any special voir dire questions.




                                                    6
Case 3:20-cv-00038-NKM-JCH Document 51 Filed 07/13/20 Page 7 of 7 Pageid#: 499




        For those items, if any, on which the parties are unable to agree, each party shall briefly

 summarize its position in a separately filed addendum to the joint proposed pretrial order.

        It is so ORDERED.

                      13th day of July, 2020.
        ENTERED this _____




                                                 7
